      Case 1:16-cv-08270-LTS-OTW Document 85 Filed 12/09/19 Page 1 of 1

                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                  FAX: (914) 462-4137




December 5, 2019                                  MEMO ENDORSED
VIA ECF
Honorable Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                     RE:    Collymore v. City of New York
                                                            Docket No. 16 CIV 8270 (LTS)(OTW)


Dear Judge Wang:

I am writing to seek the court’s intervention regarding the production of ESI. As per Your Honor’s
Order, I have attempted to meet and confer with Defendants’ on the attached proposed ESI
protocol. (Exhibit 1: Email to D. Saint Fort and Exhibit 2: Proposed ESI Protocol). As per the Fed.
R. Civ. P. 37, I attempted to schedule a meet and confer with Mrs. Saint Fort on November 15
and Defendants responded on December 3rd with Your Honor’s Proposed ESI Protocol.
Additionally, Counsel has yet to produce any responsive ESI as per the parties’ timely served
document demands and interrogatories. They have yet to disclose whether they have searched
for responsive ESI; and they have yet to disclose the number of documents that their initial
searches have yielded. As such, Plaintiff is seeking the Court’s intervention to compel the parties
to develop a more transparent ESI protocol for the Court to approve. (Exhibit 2)

                                                Application DENIED as premature.
Respectfully submitted,
                                                SO ORDERED.
Special Hagan, Esq.
Special Hagan, Esq.

Counsel for Plaintiff                           __________________________
                                                Ona T. Wang           12/9/19
Robin Collymore
                                                U.S. Magistrate Judge
Cc     Dominque Saint-Fort, Esq.
       Counsel for Defendants
